PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Evonik Operations GmbH
Application No. 16/079,632
Filed: 24 Aug 2018
For: AMIDES OF ALIPHATIC POLYAMINES AND 12-HYDROXYOCTADECANOIC ACID AND LIPASE STABLE THICKENER COMPOSITIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on applicant’s paper entitled “PETITION UNDER 37 CFR § 1.183,” filed September 22, 2021, requesting waiver of the prior art requirement in 37 CFR 1.321(d).  

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 and the fee of $170 pursuant to 37 CFR 1.20(d) for the statutory disclaimer were received on September 22, 2021.

Pursuant to petitioner’s authorization in the September 22, 2021 transmittal letter, the fee of $140 set forth in 37 CFR 1.17(i) required under 37 CFR 1.71(g)(2) for the amendment to the specification to disclose the names of the parties to the joint research agreement was charged to petitioner’s deposit account on April 14, 2022. 

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED.


RELEVANT STATUTE AND REGULATIONS

  35 U.S.C. 102 provides, in pertinent part:

	(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless – 
****
		(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
	(b) EXCEPTIONS.—Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.

****

(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
 	
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.


	(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—

(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.


37 CFR 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C.102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:

(A) The applicant or patent owner provides a statement to the effect  that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the petition under 37 CFR 1.183 filed on September 22, 2021, applicant requests waiver of the prior art requirement in 37 CFR 1.321(d) in order for the terminal disclaimer based on a joint research agreement that disclaimed over non-prior art references to be entered. The terminal disclaimer was filed on September 22, 2021.
 
To support the request for waiver of the prior art requirement in the rule, applicants assert the following on pages 4-5 of the September 22, 2021 petition under 37 CFR 1.183: 

On April 1, 2021, the Examiner issued a nonstatutory double patenting (NDP) rejection of claims in the present Application (US 16/079,632) based on claims in two reference patents, US 10,221,379 and US 10,696,935. This was the sole rejection in the Office Action and the Examiner stated that:

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.

Responsive to this NDP rejection, Petitioner is submitting herewith a terminal disclaimer based on a Joint Research Agreement between Evonik Operations GmbH (sole owner of the present application) and Proctor & Gamble Company (sole owner of the two reference patents)…

It should be noted that the reference patents are not prior art to the present Application, as the Application and the patents have the same effective filing date, February 26, 2016. As discussed above, under these circumstances, 37 C.F.R. § 1.321(d), does not provide for filing a terminal disclaimer based on a Joint Research Agreement. The practical effect of this is that the Petitioner is now subject to an extraordinary and unjust situation in which the Office’s NDP rejection cannot be overcome by a terminal disclaimer unless the requirements of the rule are at least party waived.

Accordingly, applicant contends that justice requires waiver of the non-statutory requirement in 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed concurrently with the petition be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii) in order to allow the terminal disclaimer to be approved and given full effect.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the Office’s procedures instruct examiners to apply a nonstatutory double patenting (NSDP) rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019, June 2020)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the patents/applications are not commonly owned but deemed commonly owned based on a joint research agreement (see MPEP §§ 2154.02(c), 717.02(a), 804, and 804.03). As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory double patenting rejections in certain circumstances when subject matter of the reference patent/application was developed and claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement (JRA). 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a JRA (JRA TD) in situations where the claimed invention of the instant application and the subject matter of the NDSP reference meet the statutory requirements (by establishing the existence of a JRA) to be deemed commonly owned pursuant to 35 U.S.C. 102(c) but the NDSP reference is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 CFR 1.104(c)(4)(ii) and required by 37 CFR 1.321(d)).  This is the situation for which the instant petition was filed.

A review of the record reveals that applicant has met the requirements to establish the existence of a JRA with respect to 10,221,379 and US Patent 10,696,935 in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting a statement in accordance with 37 CFR 1.104(c)(4)(ii)(A) on September 22, 2021, and

(2) Amending the specification on September 22, 2021 to disclose the names of the parties to the JRA.1  

However, the terminal disclaimer based on a joint research agreement filed on September 22, 2021 does not meet all of the requirements for the terminal disclaimer under 37 CFR 1.321(d). Specifically, the terminal disclaimer filed under 37 CFR 1.321(d) on September 22, 2021 is improper because of the use of parentheses and the use of the word “or” in the enforcement paragraph. Throughout the terminal disclaimer, the two reference patents are listed as “US 10,221,379 (or US 10,696,935)”. One could read the parentheses as optional, which is not permitted.  In addition, applicant must use the word “and”, rather than the word “or”, in the enforcement paragraph with respect to the two reference patents.  

In the first paragraph, the word “or” concerning the term is permissible, and in the third paragraph, the word “or” in the optional protection clause or exculpatory statement section is permissible; however, the parentheses in both paragraphs are not.

A petition requesting waiver of the prior art disqualification requirement in 37 CFR 1.321(d) to permit the filing of a terminal disclaimer under 37 CFR 1.321(d) to obviate nonstatutory double patenting over a reference(s) that is not prior art will not be granted if the petition is not accompanied by such a terminal disclaimer that meets the requirements of 37 CFR 1.321(d) (except for the prior art requirement for which waiver is requested).2 

Accordingly, the petition pursuant to 37 CFR 1.183 is DISMISSED.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.”  This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision.3

Applicant must also submit a corrected terminal disclaimer with the request for reconsideration. A new terminal disclaimer fee will not be required for the corrected terminal disclaimer listing the same references.

Accordingly, the present petition is dismissed.

CONCLUSION

1.    The September 22, 2021 petition filed under 37 CFR 1.183 is dismissed.

2.    Any request for reconsideration of this decision should be filed within TWO MONTHS of the mail date of the instant decision. Extensions of time under 37 CFR 1.136(a) are not available.  

3. Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 As stated previously, the fee of $140 set forth in 37 CFR 1.17(i) required under 37 CFR 1.71(g)(2) for the amendment to the specification to disclose the names of the parties to the joint research agreement was charged to petitioner’s deposit account on April 14, 2022.
        
        2 The Office acknowledges receipt of the terminal disclaimer fee set forth in 37 CFR 1.20(d) of $170 paid on September 22, 2021. 
        3 The petition fee of $420 as set forth in 37 CFR 1.17(f) was paid on September 22, 2021.